DETAILED ACTION
This action is in reply to papers filed 10/14/2022.  Claims 1, 4, 6, 9, 12-13, 16-18, 22, 24, 42-43, 49, 64, 67 and 73-79 are pending with claims 1, 4, 6, 9, 12-13, 16-18, 22, 24, 42 and 73-79  examined herein. 

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
 
       Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180288985, Published 10/11/2018.



Withdrawn Rejection (s)
Applicant’s arguments, see Applicant’s Arguments/Remarks Pg. 12-13, filed 10/14/2022, with respect to the 35 U.S.C §102(a)(1) rejection of claims 1, 4, 6, 9, 12-13, 16-18, 22, 24, 42, 73, 75 and 77- 78 as being anticipated by Albertelli, M. (University of Michigan, Ann Arbor, 2007. ProQuest) has been fully considered. The 102 (a)(1) rejection of claims 1, 4, 6, 9, 12-13, 16-18, 22, 24, 42, 73, 75 and 77- 78  has been withdrawn. It is noted that the rejection has been withdrawn as independent claims have been amended to recite “only the poly Q/H encoding tract is replaced”. This limitation is not taught in Albertelli. 
The 103 (a) rejection of claims 74, 76-77 and 79 as being unpatentable over Albertelli, M. (University of Michigan, Ann Arbor, 2007. ProQuest) as applied to claims 1, 4, 6, 9, 12-13, 16-18, 22, 24, 42, 73, 75 and 78 above, and further in view of Krishnaswamy et al. (Journal of Human Genetics volume 51, pages254–257 (2006)) is withdrawn in view of the amendments made to the independent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, 18, 42, 73, 75 and 77-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

  The metes and bounds of dependent claims 4, 9, 18, 73, 75 and 78 are unclear for the same reason. This is because these claims are drawn to the exogenous polyQ tract comprising up to 21 (as in claims 73, 75 ) or 23 residues (as in claims 4, 9 and 18). Independent claims have been amended to recite the exclusionary language “wherein only the [endogenous] poly Q/H is replaced.”  
Para. 84 of the PgPub recites: 

    PNG
    media_image1.png
    236
    600
    media_image1.png
    Greyscale

As noted above, the native endogenous mouse AR tract comprises a mixed CAG/CAA/CAC-glutamine/histidine tract of 19 units. Thus, a replacement of only the endogenous poly Q/H limits the replacement units to up to 19 units. Indeed, para. 84 offers an example in which the exogenous polyQ tract encoding sequence can comprise fewer than 19 units, such as 16 CAG units. And in this embodiment, the 16 CAG units partially replaces the native CAG/CAA/CAC tract of mouse AR (e.g. the polyQ tract comprises 16 CAG units and 3 native units of mouse CAG/CAA/CAC tract remain).
Accordingly, an exogenous polyQ tract of more than 19 units would necessarily replace more than the endogenous poly Q/H tract. 
Clarification is requested. 


Claim 42 is copied below, in full. 

    PNG
    media_image2.png
    217
    976
    media_image2.png
    Greyscale

The metes and bounds of the recitation ‘for use in an assay described herein’ are unclear. Examiner interprets the recitation “described herein” to refer to the assays described in the specification. A claim should be “self-contained” and cannot incorporate limitations from the specification unless there is no other practical way to define the invention. see 2173.05(s).

Claim 77 is copied below, in full. 

    PNG
    media_image3.png
    82
    899
    media_image3.png
    Greyscale

For completeness, claim 6 is copied below. 


    PNG
    media_image4.png
    300
    978
    media_image4.png
    Greyscale


At issue here is that a generic knock-in mouse, as recited in claim 77, will not derive a recombinant cell, fertilized egg or tissue comprising the elements described in claim 6. That is, a recombinant cell or a fertilized egg or tissue comprising the elements in claim 6 cannot be isolated from a generic knock-in mouse.
 Appropriate correction is required.  


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
Claims 1, 6, 12-13, 16-17, 22, 24, 74, 76 and 79  are allowed. 
Claims 4, 9, 18, 42, 73, 75 and 77-78 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632